DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10 (Currently Amended): The method of installing a shower door assembly of claim 1 further comprising selecting the at least one shower door track from one of a plurality of styles in the array of separately packaged shower door tracks.
Amend lines 8-9 of claim 18 as follows: 
selecting the at least one shower door track from one of a plurality of styles in the array of separately packaged shower door tracks;
Allowable Subject Matter
Claims 1-5 and 10-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach the methods of independent claims 1, 5, 19. Specifically, Applicant’s arguments regarding the separately packaged shower doors are persuasive 
Applicant’s arguments that an artisan does not select a component from the display unit of Melillo is not convincing. The term “select” is interpreted here to be synonymous with “choose” and connotes no specific physical manipulation such as removing a component from a display unit for placement in a shopping cart. Rather, “select” or “choose” is here interpreted as identifying for the purpose of purchase, as one might do by selecting items from a catalog. This interpretation is met by Melillo which envisions the cabinet display case to be a physical manifestation of a catalog (see Col 1 lines 65+): “This eliminates the uncertainty associated with choosing cabinetry through photographs in a catalog.”
Moreover, there is no special definition of “select” in Applicant’s Specification. Rather, Applicant uses “select” in the manner interpreted here by Examiner at Specification Paragraph 0019: “Once the consumer selects a category 26, 28, the consumer may approach the corresponding display assembly 22, 24.” (Emphasis added). Since the category here is not a physical item the selection must be a mental identification.
Melillo, by offering unpackaged samples, allows the selection of those samples.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 March 2021